                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                              :
JEREMIAH A. JACKSON,                          :
                                              :
                       Petitioner,            :                   Civil Action No.
                                              :                   21-8228 (RBK)
                       v.                     :
                                              :           MEMORANDUM OPINION
BRUCE DAVIS, et al.,                          :                & ORDER
                                              :
                       Respondents.           :
                                              :

       Before the Court is Petitioner’s request seeking a stay and abeyance of this matter while he

pursues unexhausted claims through a second post-conviction relief (“PCR”) petition in state court.

(ECF No. 1-1.) In an earlier Order, the Court directed Petitioner to submit supplemental briefing

in support of his request to stay, and he has since complied with that Order. (ECF No. 2, 3.)

       To merit a stay, Petitioner must establish: (1) that he has good cause for his failure to raise

the additional claims before; (2) that the additional claims have factual and legal merit; and (3)

that he is not engaging in intentional dilatory litigation tactics. Rhines v. Weber, 544 U.S. 269,

277–78 (2005).

       With those principles in mind, Petitioner’s unexhausted claims are of the ineffective

assistance of PCR counsel variety. Generally, ineffective assistance of PCR counsel claims are

not cognizable under 28 U.S.C. § 2254. See 28 U.S.C. § 2254(i) (“The ineffectiveness or

incompetence of counsel during Federal or State collateral post-conviction proceedings shall not

be a ground for relief in a proceeding arising under section 2254.”). Similarly, the Supreme Court

has held that “a petitioner cannot claim constitutionally ineffective assistance of counsel in [state

post-conviction] proceedings.” Coleman v. Thompson, 501 U.S. 722, 752 (1991).
        In Martinez v. Ryan, 566 U.S. 1 (2012), however, the Supreme Court set forth a limited

exception to this rule and held that inadequate assistance of PCR counsel at initial review

proceedings “may establish cause for a prisoner’s procedural default of a claim of ineffective

assistance at trial.” Id. at 9.

        In the present case, Petitioner argues that PCR counsel failed to raise several claims of

ineffective assistance of trial counsel. (ECF No. 3.) Accordingly, the Court may be able to construe

these claims as parts of ineffective assistance of trial counsel claims, which are cognizable under

§ 2254. Gamble v. Johnson, No. 15-8358, 2019 WL 366558, at *2 (D.N.J. Jan. 30, 2019). In other

words, the Court could construe “that Petitioner failed to raise certain ineffective assistance of trial

counsel claims at his first PCR proceeding because of the alleged ineffective assistance of his PCR

counsel.” Id.

        As a result, the Court finds that Petitioner demonstrates “good cause” under Rhines to issue

a stay. See Suarez v. Johnson, No. 17-2767, 2017 WL 5157392, at *3 (D.N.J. Nov. 7, 2017)

(finding Martinez claims sufficient to establish “good cause” under Rhines). Further, the Court

finds that the claims are not “plainly meritless,” and that it does not appear that Petitioner is

engaging in dilatory litigation tactics. See Rhines, 544 U.S. at 277–78. Consequently, the Court

concludes that Petitioner has met his burden under Rhines and will grant his request to stay this

matter. Accordingly,

        IT IS, on this 9th        day of July 2021,

        ORDERED that Petitioner’s request to stay this matter, (ECF No. 1-1.), is GRANTED;

and it is further




                                                      2
        ORDERED that the Clerk of the Court shall STAY and ADMINISTRATIVELY

TERMINATE this matter until Petitioner has exhausted the claims in his second PCR petition; and

it is further

        ORDERED that within thirty (30) days of exhausting his claims, i.e., after a final decision

from the Supreme Court of New Jersey, Petitioner may request that this Court reopen this matter

and lift the stay; and it is further

        ORDERED that the Clerk of the Court shall serve a copy of this Opinion and Order on

Petitioner by regular mail.


                                                     s/Robert B. Kugler
                                                     ROBERT B. KUGLER
                                                     United States District Judge




                                                 3
